Citation Nr: 1233281	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-35 627	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals January 2011 decision as to the issue of entitlement to service connection for bilateral hearing loss is warranted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to April 1976, from February 2003 to June 2003, and from January 2004 to March 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In October 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a September 2009 written statement, the Veteran withdrew his appeal concerning the claim of entitlement to service connection for bilateral hearing loss.

2.  In a decision issued in January 2011, the Board failed to note that the issue of service connection for hearing loss had been withdrawn.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's January 2011 decision is warranted to the extent it remanded the claim for service-connection for hearing loss. 38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 


2.  The criteria for withdrawal of the appeal as to the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

In a January 2011 decision, the Board granted service connection for hypertension and determined that the criteria for a withdrawal of the Veteran's substantive appeal as to the issue of entitlement to service connection for depression were met.  In addition, the Board remanded the issue of entitlement to service connection for bilateral hearing loss, finding that the Veteran had not yet received a statement of the case after his submission of a timely notice of disagreement from the June 2008 rating decision denying his claim.

The record reflects, however, that the Veteran submitted a statement in September 2009 indicating his desire to withdraw his appeal as to the issue of entitlement to service connection for bilateral hearing loss.  

The Board is vacating its January 2011 remand in the interest of due process solely for the issue of entitlement to service connection for bilateral hearing loss. Accordingly, the January 2011 Board remand addressing the issue of entitlement to service connection for bilateral hearing loss is vacated.  This Vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).  Rather, the Board will reconsider the Veteran's claim for service connection for bilateral hearing loss as if the January 2011 remand had never been issued.  See 38 C.F.R. § 20.904(a)(3).

II. WITHDRAWAL

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

As indicated above, in a September 2009 statement, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to service connection for bilateral hearing loss.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal and it must be dismissed.


ORDER
 
The January 2011 Board decision remanding the claim of entitlement to service connection for bilateral hearing loss is vacated. 

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.  



	                        ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


